Name: Commission Implementing Regulation (EU) 2019/366 of 5 March 2019 amending Annex I to Regulation (EU) No 605/2010 as regards the list of third countries or parts thereof from which the introduction into the European Union of consignments of raw milk, dairy products, colostrum and colostrum-based products is authorised (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: health;  tariff policy;  trade;  agricultural policy;  consumption;  processed agricultural produce;  international trade;  Asia and Oceania
 Date Published: nan

 6.3.2019 EN Official Journal of the European Union L 65/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/366 of 5 March 2019 amending Annex I to Regulation (EU) No 605/2010 as regards the list of third countries or parts thereof from which the introduction into the European Union of consignments of raw milk, dairy products, colostrum and colostrum-based products is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) and point (4) of Article 8 and Article 9(4) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EU) No 605/2010 (3) lays down the public and animal health conditions and certification requirements for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products and the list of third countries from which the introduction into the Union of such consignments is authorised. (2) Annex I to Regulation (EU) No 605/2010 sets out a list of third countries or parts thereof authorised for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products and indicates the type of treatment required for such commodities. (3) Japan made a request to the Commission for an authorisation to export raw milk, dairy products, colostrum and colostrum-based products to the Union which have undergone a non-specific treatment. From the animal health perspective, Japan is a third country listed by the World Organisation for Animal Health as being free of foot-and-mouth disease where vaccination is not practised and therefore fulfils the Union animal health import requirements. (4) The Commission has recently carried out veterinary controls in Japan. Those controls demonstrate that the competent authority of Japan provides appropriate guarantees as regards compliance with animal health import requirements provided for in Directive 2002/99/EC. (5) In light of the appropriate guarantees provided by the competent authority of Japan and of the favourable animal health situation as regards foot-and-mouth disease in Japan, it is appropriate to include Japan in Annex I to Regulation (EU) No 605/2010. This addition to the list of Annex I should be without prejudice to obligations arising from other provisions of Union legislation concerning imports into, and placing on the market within, the Union of products of animal origin, in particular those relating to the listing of establishments under Article 12 of Regulation (EC) No 854/2004. (6) Regulation (EU) No 605/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the table set out in Annex I to Regulation (EU) No 605/2010 the following entry is inserted after the entry of Iceland: JP Japan + + + Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (OJ L 175, 10.7.2010, p. 1).